IN THE SUPREME COURT OF PENNSYLVANIA


 In the Matter of                          :   No. 2883 Disciplinary Docket No. 3
                                           :
 CHARLES KEVIN BLACKMON, A/K/A             :   No. 68 DB 2022
 CHARLES K. BLACKMON                       :
                                           :   (Council of the North Carolina State Bar,
                                           :   No. 19 BCS 1)
                                           :
                                           :   Attorney Registration No. 55750
                                           :
                                           :   (Out of State)
                                           :



                                       ORDER

PER CURIAM

       AND NOW, this 28th day of July, 2022, having failed to respond to a Notice and

Order directing him to provide reasons against the imposition of reciprocal discipline,

Charles Kevin Blackmon, a/k/a Charles K. Blackmon, is disbarred from the practice of law

in the Commonwealth of Pennsylvania. He shall comply with all provisions of Pa.R.D.E.

217.